Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Department of Assessments and Taxation Charter Division Martin OMalley Governor C. John Sullivan, Jr. Director Paul B. Anderson Administrator Date: 07/22/2010 HERBERT KANG 12TH FLOOR NEW YORK NY 10169-0005 THIS LETTER IS TO CONFIRM ACCEPTANCE OF THE FOLLOWING FILING: ENTITY NAME : TORCHLIGHT VALUE FUND, INC. DEPARTMENT ID : D04029914 TYPE OF REQUEST : ARTICLES OF AMENDMENT / NAME CHANGE DATE FILED : 07-22-2010 TIME FILED : 01:12 PM RECORDING FEE : $100.00 EXPEDITED PEE : $50.00 FILING NUMBER : 1000362000114696 CUSTOMER ID : 0002458645 WORK ORDER NUMBER : 0003675225 PLEASE VERIFY THE INFORMATION CONTAINED IN THIS LETTER. NOTIFY THIS DEPARTMENT IN WRITING IF ANY INFORMATION IS INCORRECT.
